Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing United States Securities and Exchange Commission Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of January2008 Aracruz Celulose S.A. Aracruz Cellulose S.A. (Translation of Registrants name into English) Av. Brigadeiro Faria Lima, 2,2774th floor São Paulo, SP 01452-000, Brazil (Address of principal executive office) (Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F.) (Check One) Form 20-F þ Form 40-F o (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1)) (Check One) Yes o No þ (Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7)) (Check One) Yes o No þ (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) (Check One) Yes o No þ (If Yes is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b). 82- .) Highlights of the FY 2007 - on track for more growth 9 Organic growth on track through Guaíba unit and Veracel expansion projects. Production start-ups expected for 2010 and 2012 respectively. 9 Record net revenue of $1.9 billion, up 12% on 2006. Adjusted EBITDA 1 attained a record of US$887 million, up 9% on 2006. 9 Income before taxes set a new record, up 23% on 2006, though, the net income, of $422 million ($455 million in 2006), was impacted by deferred income taxes. 9 Pulp sales² of 3.1 million MT, a new record, up 3% on 2006. Veracel's pulp production was 17% above the nominal capacity, at a total of 1,051,000 MT. 9 Eucalyptus market pulp demand to November increased by 17%, 1.4 million MT, according to World - 19 figures (PPPC). 9 Aracruz once more chosen for the DJSI World 4 - again the only representative in its sector - as well as for the Bovespa Corporate Sustainability Index. 9 The stock price reached the record level of $80/ADR. The average daily trading volume in 2007, of $41 million (NYSE + Bovespa), was 62% higher than in 2006. Highlights of the 4Q07 9 Pulp sales² of 843,000 MT, a new record, up 12% compared to the previous year. Inventory level at the end of the 4Q07 was at 46 days of production, 6 days below the normal level. 9 Record adjusted EBITDA 1 of US$250 million, up 19% on the 3Q07. Net income was US$95 million in the 4Q07, equivalent to $0.92/ADR. 9 Aracruz and indigenous communities signed a binding agreement in Dec. 2007. Aracruz  Summary 4 Q07 4 Q07 Unit of 4 Q07 3 Q07 4 Q06 vs. vs. FY2007 FY2006 Measure 3 Q07 4 Q06 Net revenue $ million 538.7 455.5 457.4 18 % 18 % 1,883.8 1,680.8 Adjusted EBITDA (including Veracel) 1 $ million 250.4 210.4 218.9 19 % 14 % 887.0 812.8 Adjusted EBITDA margin (including Veracel) 1 percentage 47 % 46 % 48 % 1 p.p. (1 p.p.) 47 % 48 % Income before taxes, minority interest and equity in the results of affiliated companies $ million 132.4 174.2 148.6 (24 %) (11 %) 662.0 539.1  Current income tax $ million (5.1 ) 12.7 7.2 - - 41.3 30.8  Deferred income tax $ million 36.2 49.5 12.7 - - 156.0 38.7 Net Income $ million 94.7 105.3 127.1 (10 %) (25 %) 422.1 455.3 Earnings per ADR 3 $ per ADR 0.92 1.02 1.23 (10 %) (25 %) 4.10 4.42 Adjusted pulp sales volume 2 '000 tons 843 753 806 12 % 5 % 3,104 3,021 Paper sales volume '000 tons 15 14 13 7 % 15 % 59 55 Pulp production volume (including Veracel) '000 tons 794 754 791 5 % - 3,095 3,104 Total debt (including Veracel) $ million 1,744.6 1,704.8 1,663.9 2 % 5 % - - Net debt (including Veracel) $ million 1,217.8 1,105.7 1,081.4 10 % 13 % - - 1 See page 25 for discussion of non-GAAP measurements used in this press release.  2 Aracruz sales plus 50% of Veracel's sales to non-affiliated parties (see breakdown on page 6).  3 1 ADR 10 class B preferred shares  4 Dow Jones Global Sustainability Index World. Aracruz Celulose S.A. (NYSE: ARA) presents its consolidated fourth quarter 2007 results, according to US GAAP and stated in US dollars. The company uses the equity method of accounting for Veracel Celulose S.A., in which it owns a 50% CFO comment "I would like to start by looking back over the year 2007. During this period, the company invested US$ 338 million in augmenting the installed capacity at our units. Chief among these projects were the optimization of the Barra do Riacho mill, whose output has been increased to 2.3 million tons a year, and the expansion of the Guaíba Unit, with the aim of increasing annual nominal capacity there from 450,000 MT to 1.8 million MT by 2010. Aracruz is also focusing on a new mill at Veracel (a joint- venture with Stora Enso). This project is due to be analyzed by the companys Board of Directors up to 2009 and would add a further 700,000 tons (equivalent to Aracruzs 50% stake) to annual production by 2012. Investment of around US$ 50 million has also been put into expanding Portocel, in order to bolster the companys logistical infrastructure, in view of the anticipated production increase and a commercial strategy that focuses on long-term relationships with clients. Suitable planning of the companys growth is essential, given the challenges that Aracruz is likely to face in the years ahead, in order to achieve its goal of supplying 25% of world demand for hardwood market pulp  amounting to around 7 million tons  by 2015. Based on a year-on-year comparison, 2007 showed a 12% increase in net revenue, driven mainly by higher pulp prices. It is worth noting that, since 2002, average annual pulp prices have consistently moved upward, in the face of numerous bearish market forecasts. In 2007, pulp prices have benefited from healthy demand coupled with supply restrictions in different regions of the world, which, despite new capacity start-ups, have resulted in low levels of inventory. Our annual pulp sales volume set a new record of 3.1 million MT, with all the production volume sold, as usual. Taking into account our logistical structure and the targeted production volume of 3.32 million MT for 2008, the inventory level at the end of the year, representing 46 days of 2007 production volume, is pretty low. Regarding the cost of pulp sales, on a per ton basis it was 14% higher than in 2006, mainly as a consequence of the continued appreciation of the real against the dollar. However, the company has managed to reduce this impact through its cash flow currency protection strategy, the results of which have been recorded as financial income. On the operational expenses side, I would like to mention two points: i) in dollar terms, administrative expenses were similar to the 2006 figures, despite the Brazilian currency appreciation; and ii) the company has managed to recover part of the ICMS tax credit, through sales to third parties, against which a provision for losses had been made. Considering the history and the perspective of selling additional ICMS credits, part of the provision corresponding to the company's expectation of recovery in 2008 has been reverted, thus both measures benefiting the accounts under other operating expenses. At the end of 2007, the company had $110 million (R$195 million) provisioned for possible losses on ICMS tax credits. In the light of the items above, the operating profit was 12% higher than in 2006 and the adjusted EBITDA amounted to $887 million (a 47% margin), 9% higher than in 2006, representing a new record. The net financial income once more benefited from the maintaining of our cash flow currency protection strategy; in 2007 it contributed $94 million to our results (against $86 million in 2006 and $29 million in 2005). The financial expenses in 2007 were 33% lower than in 2006, mainly due to the expenses linked to the pre-payment of the securitization program in 2006. During the period, our ratings improved, with Moody's raising theirs an additional notch, to Baa2, which is equivalent to the ratings assigned by Standard & Poor's and Fitch. Breaking down the income tax provision in 2007, the total provision of $197 million ($70 million in 2006) comprises $41 million of current tax ($31 million in 2006) and $156 million of deferred tax ($39 million in 2006). The reason for the increase in the deferred tax amount in comparison with 2006 is the impact of the Brazilian currencys appreciation against the dollar on Brazilian GAAP numbers, ARACRUZ RESULTS - FOURTH QUARTER 2007 2 which are the basis for calculating the Brazilian taxes. In 2007, the income tax provision was equivalent to 31% of the pre-tax profit (in 2006 it was 13%). Due to all the above issues, in 2007, the net income amounted $422.1 million, 7% lower than in 2006, and the profit before income tax amounted to $662.0 million, up 23% on the 2006 figure. During 2007, the company declared interest on equity, in anticipation of the annual dividend for the fiscal year 2007, amounting to a total of R$299 million (R$ 318 million in 2006) and the management is proposing to pay out a further R$200 million in dividends (R$167 million in the fiscal year 2006), to be submitted for approval at a General Meeting of the shareholders, to be held by April 30th, 2008. This would bring the total for the 2007 fiscal year to R$499 million (R$485 million for the 2006 fiscal year) and represent a dividend yield of around 3.5% . For the third consecutive year, Aracruz has been included in the Dow Jones Global Sustainability Index, and again it is the only forestry company selected, out of 13 forestry companies worldwide that were up for consideration this year. The index highlights the best corporate sustainability practices around the world, based on the analysis of economic, environmental and social criteria. The company has also been selected once more for the Bovespa Corporate Sustainability Index (ISE). It is of great value to have our commitment to the future recognized, as this encourages the company's broader process of sustainability. With regard to the last quarter of 2007, the company registered a record net revenue of $539 million, 18% higher than in the 3Q07, mainly due to a record quarterly sales volume of 843,000 MT (3Q07: 753,000 MT) and to the highest quarterly average net price in the last 7 years. Still making a comparison with the 3Q07, the cash production cost was up 12% in the 4Q07, mainly due to further appreciation of the real against the dollar, higher wood cost (mainly linked to transport) and the fact that the Barra do Riacho Unit is still undergoing adjustment after the start-up of the optimization project. In terms of operating expenses, administrative expenses were higher, due mainly to a higher provision for long-term bonuses and labor contingencies when compared to the 3Q07 and other net operating expenses were $29.1 million better than in 3Q07 mainly due to the partial reversal of provision for losses on ICMS tax credit that are expected to be recovered in the short-term. The net financial results showed an expense, compared to a credit in the 3Q07. This is due to the rebuilt, in the 4Q07, of part of a provision for PIS/Cofins contingencies and interest thereon that had been reversed in the 3Q07. In spite of the company's belief that there is no reason to maintain the provision, since the Brazilian Supreme Court has already recognized the charging of this tax as unconstitutional and has issued jurisprudence to this effect, which is being followed by other judicial and administrative courts, in light of the Brazilian Institute of Independent Auditors recent pronouncement and adopting a conservative approach, Aracruz has rebuilt the provision in its entirety, until such time as a final decision is handed down in the company's legal proceedings or a new interpretation of the accounting rules is issued by a qualified body. Moreover, in the 4Q07, the gains from derivative transactions were lower than in the 3Q07 and, during the quarter, the consolidated income tax provision decreased, mainly due to the diminished financial results and to the exchange rate volatility. As a result of the factors described above, our net income in the 4Q07 totaled $95 million, or $0.92 per ADR, compared to $1.02 for the 3Q07, and the adjusted EBITDA totaled $250 million (47% margin), a new record, up 19% in comparison to the figure for the 3Q07." Isac Zagury - CFO ARACRUZ RESULTS - FOURTH QUARTER 2007 3 Global pulp market update The world economy continued to expand through the fourth quarter and is expected to have closed 2007 with annual growth of around 4%, despite the recent financial turmoil, thus providing a favorable scenario for the pulp and paper industry. The four months from August to November are the printing and writing sectors strongest production and consumption period. With the European economy performing better than last year, this year-end may turn out to have been one of the best for the region's printing sector. This positive scenario should also be reflected in tissue and specialty segments. Specialty papers, in particular, not being considered a commodity, are present at every stage of the development of an economy. North America, meanwhile, has seen falling demand for uncoated free sheet grades offset by machine shutdowns, market related downtime and increasing exports. However, in the tissue segment, production followed the seasonal trend, while price increases were announced for almost every grade. The decrease in demand for certain paper grades in North America is being offset by paper demand in Asia. Asia is expected to have accounted for 37% of the total world demand for Paper & Board in 2007. According to the RISI, the Asian printing paper price index has been moving steadily upwards and ended November at its highest level in seven years. In China, the closure of small/medium-sized mills, especially for uncoated free sheet, is boosting the demand from larger mills, which mainly use virgin fiber. According to the information available, the total output level affected could be as much as 6.5 million tons. Overall supply and demand fundamentals continue strong for world market pulp. Increasing volumes from Latin America have either been consumed by the growing needs of the buyers or counter- balanced by production losses elsewhere. Reflecting such a tight supply and demand balance, pulp prices kept moving up throughout the year and in December hit $780/t CIF in Europe. According to World -19 figures, total chemical pulp demand up to November had surpassed the 2006 equivalent by 3.3 % (1.2 million tons), with softwood increasing by 1.1% (0.2 million tons) and hardwood by 6.6 % (1.0 million tons). Eucalyptus continues to be the fiber that best suits the demands of market pulp consumers and by November demand had increased by 17%, or 1.4 million tons, according to World - 19 figures. Due to its characteristics, eucalyptus is the fiber of choice for varieties of tissue, printing & writing paper and specialty papers, which explains why its use has expanded faster than average market growth in recent years. ARACRUZ RESULTS - FOURTH QUARTER 2007 4 Market pulp availability continues to be limited throughout the whole distribution chain. World producers inventories closed November at 29 days of supply, representing 32 days for hardwood and 27 days for softwood. On the consumer side, European inventories closed at 25 days of supply at the end of November. All of these are low levels, in historical terms. Supply restrictions continued throughout the fourth quarter, mainly as a result of: (1) the limited quantity of mixed tropical hardwood chips from Indonesia; (2) Russian taxes on wood exports; and (3) production problems with some pulp mills around the world. As pulp is a commodity traded worldwide, logistics have always played an important role in the supply chain distribution. In recent years, this impact has become much more evident and the fourth quarter of 2007 provided a good example of this. During the quarter, not only were pulp suppliers faced with a lack of available cargo space to ship their tonnage, but in some cases also had to shift their sales distribution, due to the high cost of freight to certain parts of the world. Another factor that has been shaping the pulp business lately is exchange rates. In the last five years, the devaluation of the American dollar against other currencies, such as the Canadian dollar, the Euro, and the Brazilian real, has changed the cost curve structure of the industry; driving it upwards. Competitive pressure is being faced by pulp producers in these regions. Even though pulp prices are on the rise, the restarting of Canadian pulp mills is not expected at the present ratio between the American and Canadian dollars. Despite the already expected Latin American expansions and the availability of wood at a normal level in Indonesia, we see no sign of changes in the supply and demand scenario over the next couple of quarters, as demand for eucalyptus fiber will continue to grow, there is a lack of other hardwood fibers, such as birch, and the substitution process from softwood to hardwood should continue. ARACRUZ RESULTS - FOURTH QUARTER 2007 5 China continues to play a major role in the global pulp and paper market. Overall Paper & Board consumption in the country already exceeds 70 million tons per year.
